Citation Nr: 1411393	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.

3.  Entitlement to initial disability ratings in excess of 10 percent prior to May 25, 2012, and in excess of 20 percent thereafter, for degenerative disc disease and spondylosis of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to March 2006, to include service in Iraq from February 2004 to January 2005. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded these matters for further development in April 2012.

The Board notes that on his May 2008 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran made statements suggesting an intent to pursue a service connection claim for an acquired psychiatric disorder, to include depression, and a TDIU claim.  As The American Legion noted in March 2012 written argument, the RO contacted the Veteran and he indicated that he did not wish to establish entitlement to service connection for an acquired psychiatric disorder or a TDIU (he denied being unemployed).  Given the absence of any subsequent communication or reasonable indication to the contrary, the Board will honor the Veteran's intent and will take no further action on the service connection claim for an acquired psychiatric disorder.  

However, in September 2013, the Veteran's representative indicated that the Veteran intended to pursue a TDIU claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of a claim for a higher initial rating when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Veteran's statements, the Board finds that entitlement to a TDIU is part of his higher rating claims.  As such, the Board has characterized the issues as set forth on the title page.

The issue of entitlement to TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by slight lateral instability, but not ankylosis, dislocated or removed semilunar cartilage, or impairment of the tibia and fibula.

2.  Even considering any additional limitation of motion from pain and repetitive motion, right knee flexion has been limited to no less than 85 degrees and right knee extension has not been limited.

3.  The Veteran's left knee disability is manifested by slight lateral instability, but not ankylosis, dislocated or removed semilunar cartilage, or impairment of the tibia and fibula.

4.  Even considering any additional limitation of motion from pain and repetitive motion, left knee flexion has been limited to no less than 80 degrees and left knee extension has not been limited.

5.  For the period prior to May 25, 2012, even considering any additional limitation of motion from pain and repetitive motion, the Veteran's low back disability was manifested by forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, with no muscle spasms, guarding, or incapacitating episodes of Intervertebral Disc Syndrome (IVDS) having a total duration of at least two weeks but less than four weeks during the past twelve months.  

6.  For the period as of May 25, 2012, the Veteran's low back disability is not productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; favorable ankylosis; or limitation of thoracolumbar forward flexion to 30 degrees or less, even considering any additional limitation of motion from pain and repetitive motion.

7.  From October 22, 2008, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

8.  From April 11, 2012, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for a right knee strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2013).

2.  For the entire period on appeal, the criteria for a separate 10 percent rating, and no more, for slight lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2013).

3.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for a left knee strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2013).

4.  For the entire period on appeal, the criteria for a separate 10 percent rating, and no more, for slight lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2013).

5.  For the appeal period prior to May 25, 2012, the criteria for a disability rating in excess of 10 percent for low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2013).

6.  For the appeal period from May 25, 2012, the criteria for a disability rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2013).

7.  From October 22, 2008, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8520 (2013).

8.  From April 11, 2012, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

With respect to the notice requirements, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The claimant was provided the opportunity to present pertinent evidence.  The record contains records of medical treatment received from VA and private treatment providers.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has undergone VA examinations in conjunction with this appeal.  In this regard, the VA examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that these VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the VA examination reports to be sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran has not reported that the bilateral knee or low back disabilities have worsened since the most recent VA examination in May 2012.  As such, a remand is not required solely due to the passage of time since the May 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In notifying the Veteran that he may submit lay statements related to his knee and low back symptomatology, obtaining all outstanding VA treatment records related to the Veteran's knee and back conditions dated since December 2008, and having the Veteran undergo an additional VA compensation examination in May 2012, there was compliance with the April 2012 remand directive as there is now sufficient information and evidence to adjudicate the knee and back claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the United States Court of Appeals for Veterans Claims (Court) or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  The RO later issued a supplemental statement of the case in November 2012.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing the symptoms of his service-connected knee and low back disabilities are deemed competent evidence, and these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (2013). 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, et cetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes that the Court noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2013).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Bilateral Knee Disabilities

Criteria & Analysis

A July 2007 rating decision granted service connection for right and left knee strains and assigned 10 percent disability ratings for each knee, effective March 6, 2006 under DC 5260. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2013).

Diagnostic Code 5258 provides for a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259 (2013).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2012).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively). 

The Veteran underwent a VA examination in November 2006.  He reported constant, achy pain in his knees that got worse with a lot of standing and bending.  He stated that his job required him to stand, bend, and lift for 12 hours a day.  He reported that prolonged standing or walking caused his knees to buckle.  He stated that he almost fell on several occasions because of the buckling.  He reported that he was usually hobbling around and his knees were usually swollen by the end of the work day.  He denied any interference with work from his knee condition.  He denied any additional impairments related to flare ups.  

Upon physical examination, there was no swelling or warmth of the knees bilaterally.  There appeared to be some moderate amount of loose movement of the left patella.  There was a moderate amount of popping of the right knee during range of motion.  Bilateral knee flexion was zero to 130 degrees with mild limitation due to pain.  There was full extension of the knees, with minimal limitation due to pain.  There was some mild medial and lateral instability of the right and left knees.  There was no additional loss in degrees of range of motion as a result of repetition.  The examiner diagnosed bilateral knee strain.  

VA treatment records dated in January 2007 reflect that the Veteran had no knee instability.  

The Veteran underwent another VA examination in May 2012.  He reported intermittent right knee swelling, and bilateral knee popping on rare occasion.  He denied traumatic falls due to the knee condition.  He reported knee buckling and stiffness when riding his horses, which he stopped doing in 2006.  He denied any impact on the function of the knees from flare-ups.  

Upon physical examination, right knee flexion was to 105 degrees, with objective evidence of painful motion beginning at 105 degrees.  There was no limitation of right knee extension, with no objective evidence of painful motion.  Left knee flexion was to 100 degrees, with objective evidence of painful motion beginning at 95 degrees.  There was no limitation of left knee extension, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test right knee flexion was to 85 degrees and there was no limitation of extension.  Post-test left knee flexion was to 80 degrees and there was no limitation of extension.  The Veteran had additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran's functional loss and functional impairment with regard to both knees was less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of both knees.  He had normal strength in both knees upon flexion and extension.  Anterior, posterior and medial-lateral instability tests were normal for both knees.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had frequent episodes of joint pain with regard to a meniscus condition in both knees.  The Veteran did not have a meniscectomy or total knee joint replacement.  The Veteran did not have any scars related to the knee disabilities.  The examiner diagnosed chronic bilateral knee degenerative joint disease.  There was no X-ray evidence of patellar subluxation.  The Veteran's knee conditions did not impact his ability to work.  

There is no evidence that the right or left knee disabilities are productive of ankylosis or complete immobility of the knee joints.  Thus, DC 5256 is not applicable.  

The Board finds that the Veteran has mild, or slight, lateral instability of the right and left knees.  Specifically, the November 2006 VA examiner diagnosed mild medial and lateral instability of the right and left knees.  Therefore, 10 percent ratings are warranted for each knee.  38 C.F.R. § 4.71a, DC 5257.

A rating in excess of 10 percent for limitation of flexion or extension is not warranted, since bilateral knee flexion was zero to 130 degrees with mild limitation due to pain in November 2006.  In May 2012, right knee flexion was to 105 degrees, with objective evidence of painful motion beginning at 105 degrees, and left knee flexion was to 100 degrees, with objective evidence of painful motion beginning at 95 degrees.  Post-test right knee flexion was to 85 degrees and post-test left knee flexion was to 80 degrees.  Additionally, there was full extension of the knees, with minimal limitation due to pain in November 2006, and there was no limitation of right or left knee extension, with no objective evidence of painful motion in May 2012.  Thus, functional loss due to pain affecting motion does not provide a basis for higher ratings.  Moreover, although the Veteran had less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing, strength testing still revealed normal results.  Thus, despite these limits, with the ability to flex the knees well beyond the point for a compensable evaluation, no limitation of extension, no subluxation, no recurrent lateral instability, and with normal knee strength preserved, the current ratings adequately contemplate the Veteran's level of disability.  

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's right or left knee disabilities.  There is no evidence of dislocated semilunar cartilage, removal of semilunar cartilage that is symptomatic; malunion or nonunion of the tibia and fibula; or genu recurvatum, therefore Diagnostic Codes 5258, 5259, 5262, and 5263 are not applicable.

Based on the evidence and analysis above, additional 10 percent ratings are warranted for slight lateral instability of the right and left knees.  The criteria for any additional increased schedular ratings for the service-connected right and left knee disabilities are not met.  Further, the assignment of "staged ratings" is not warranted by the facts discussed above.  Hart, 21 Vet. App. 505.

Low Back Disability

Criteria & Analysis

A July 2007 rating decision granted service connection for degenerative disc disease and spondylosis of the lumbar spine, and assigned a 10 percent disability rating effective March 6, 2006 under DC 5242.  A January 2013 rating decision assigned a 20 percent disability rating effective May 25, 2012.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine, provide further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran underwent a VA examination in November 2006.  He reported constant achy pain in his low back that was aggravated by prolonged standing, walking, and heavy lifting.  He reported that standing and lifting at work aggravated his back.  He denied any flare ups that were incapacitating or that interfered with his employment.  He denied any back surgery or injuries to his back.  

Upon physical examination, there were no postural abnormalities or fixed deformities of the spine.  There was a moderate amount of paraspinal tenderness, particularly over the thoracic area; none over the lumbar area.  Flexion was zero to 70 degrees with mild limitation due to pain.  Extension was zero to 30 degrees with mild limitation due to pain.  Lateral flexion and lateral rotation to the right and left were zero to 20 degrees with mild limitation due to pain.  There was no increased weakness, incoordination or pain with repetitive range of motion.  There was no additional loss of degrees of range of motion as a result of repetition.  The examiner diagnosed chronic low back strain, lumbar spine instability, and degenerative disc disease and spondylosis of the lumbar spine.  

VA treatment records dated in January 2007 reflect that muscle strength was 5 out of 5 in both lower extremities.  Deep tendon reflexes were 2+ and equal bilaterally.  In December 2007, the Veteran had no focal motor or sensory deficits.  

In May 2008, the Veteran stated that he was on prescription pain medication for his back.  

VA treatment records dated on October 22, 2008 reflect that the Veteran had radicular symptoms in the right lower extremity calf area.  He denied any new numbness, weakness, or bowel or bladder incontinence.  

Private treatment records from Medical Center Pharmacy dated on April 11, 2012 reflect that the Veteran had low back pain that radiated into both legs.  

The Veteran underwent another VA examination on May 25, 2012.  He reported that back pain radiated down to the bilateral knees, right greater than the left.  He described tingling in both legs and knees, without a radicular pattern.  He denied impact of flare ups on the functioning of the thoracolumbar spine.

Upon physical examination, flexion was to 70 degrees, with objective evidence of painful motion beginning at 60 degrees.  Extension was to 20 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral flexion were to 25 degrees, with objective evidence of painful motion beginning at 15 degrees.  Right and left lateral rotation were to 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 60 degrees, extension was to 20 degrees, right and left lateral flexion were to 25 degrees, and right and left lateral rotation were to 20 degrees.  The Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  Functional loss and functional impairment was less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  Guarding and/or muscle spasm was present, but it did not result in abnormal gait or spinal contour.  

Sensory examination was normal for the right and left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Sensation was normal to monofilament testing, pinprick, and vibration in the bilateral lower extremities.  Straight leg raising test results were negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran had intervertebral disc syndrome.  The total duration of all incapacitating episodes over the past twelve months was less than one week.  The Veteran did not have any scars related to the low back.  The examiner diagnosed chronic thoracic-lumbar spine degenerative disease with degenerative disc disease and spondylosis.  The Veteran reported that he missed two to three weeks of work in the previous twelve months due to the back disability.  He denied needing work accommodations for his back condition and stated that he was able to drive throughout the day to different schools.  He was employed full time.  

A review of the evidence and pertinent clinical findings does not show symptoms warranting a rating in excess of 10 percent prior to May 25, 2012 and 20 percent for from May 25, 2012.  

Prior to May 25, 2012, the evidence as discussed above does not show forward flexion of the thoracolumbar spine not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, even after consideration of pain, weakness and other symptoms described in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  The evidence of record shows the Veteran had, with mild limitation due to pain, forward flexion to 70 degrees, extension to 30 degrees, and lateral flexion and lateral rotation to the right and left to 20 degrees.  As such, an evaluation in excess of 10 percent is not warranted for the period prior to May 25, 2012.  

From May 25, 2012, the evidence as discussed above does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less, even after consideration of pain, weakness and other symptoms described in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  In May 2012, flexion was to 70 degrees with objective evidence of painful motion beginning at 60 degrees.  Because the findings do not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less, an evaluation in excess of 20 percent is not warranted. 

Moreover, the VA examination findings reflect that there was no ankylosis of the lumbar spine at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5237 (2013).  Although limited, the Veteran has had movement of the spine throughout the appeal period.  For example, at the May 2012 VA examination, flexion was to 70 degrees, with objective evidence of painful motion beginning at 60 degrees, extension was to 20 degrees, with objective evidence of painful motion beginning at 10 degrees, right and left lateral flexion were to 25 degrees, with objective evidence of painful motion beginning at 15 degrees, and right and left lateral rotation were to 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  In light of the above, the findings do not reflect favorable ankylosis of the spine. 

In reaching these determinations, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37. 

The Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body has been considered and does not provide a basis for higher ratings.  Moreover, the Board finds that functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  The Veteran's functional loss or functional impairment of the thoracolumbar spine was less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  Here, given the Veteran's activities of daily living, including his ability to drive throughout the day, and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent prior to May 25, 2012 and 20 percent from May 25, 2012 based on limitation of motion.

Significantly, there was no mention of muscle spasm at the November 2006 VA examination or in VA or private treatment records prior to May 25, 2012.  Additionally, the Veteran's complaints of muscle spasms and guarding on May 25, 2012 are already contemplated in the currently assigned 20 percent rating from that date.  The assignment of a rating in excess of 10 percent prior to May 25, 2012 and 20 percent from that date based on the aforementioned is not warranted.

In addition, the Board acknowledges that the Veteran treats his low back disability with pain medications.  Here, given the objective findings of the range of motion studies, the Board concludes that the currently assigned ratings most closely approximate the Veteran's functional loss due to limitation of motion.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

Moreover, the Board finds that the preponderance of the evidence is against entitlement to a higher evaluation at any time during the course of the claim under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The evidence indicates the Veteran has experienced incapacitating episodes of IVDS having a duration of less than one week during the past twelve months.  For example, the May 25, 2012 VA examiner noted that the total duration of all incapacitating episodes over the past twelve months was less than one week.  

Associated Neurologic Abnormality

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013). 

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

On October 22, 2008, the Veteran had radicular symptoms in the right lower extremity calf area, and on April 11, 2012, the Veteran had low back pain that radiated into both legs.  However, in December 2007, the Veteran had no focal motor or sensory deficits.  Moreover, in May 2012, sensory examination was normal for the right and left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes; sensation was normal to monofilament testing, pinprick, and vibration in the bilateral lower extremities; straight leg raising test results were negative; and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has mild radiculopathy of the right lower extremity as of October 22, 2008, and mild radiculopathy of the left lower extremity as of April 11, 2012.  Thus, the Board finds that the medical and lay evidence supports his entitlement to separate 10 percent ratings, and no more, under Diagnostic Code 8520, for radiculopathy of the right lower extremity as of October 22, 2008, and radiculopathy of the left lower extremity as of April 11, 2012.  

Other Potentially Associated Objective Neurologic Abnormalities

The competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, so as to warrant a separate evaluation on that account.  For example, the May 25, 2012 VA examiner noted that the Veteran had no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  

Extraschedular Consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the scheduler criteria contemplate impairment to the normal working movements of the body including strength, speed, coordination and endurance.  It likewise contemplates pain and range of motion.  There is no showing that the right knee, left knee, or low back disabilities are particularly unique so as to warrant referral for an extraschedular rating.  As such, the Board concludes that the Veteran's schedular ratings are adequate to rate the distinct manifestations of the Veteran's right knee, left knee, and low back disabilities.  


ORDER

A disability rating in excess of 10 percent for a right knee strain is denied.

Subject to the laws and regulations regarding monetary benefits, a disability rating of 10 percent, and no more, for slight lateral instability of the right knee is granted.

A disability rating in excess of 10 percent for a left knee strain is denied.

Subject to the laws and regulations regarding monetary benefits, a disability rating of 10 percent, and no more, for slight lateral instability of the left knee is granted.

A disability rating in excess of 10 percent prior to May 25, 2012 and 20 percent from that date for low back disability is denied.

Subject to the laws and regulations regarding monetary benefits, a disability rating of 10 percent, and no more, from October 22, 2008, for radiculopathy of the right lower extremity is granted.

Subject to the laws and regulations regarding monetary benefits, a disability rating of 10 percent, and no more, from April 11, 2012, for radiculopathy of the left lower extremity is granted.

REMAND

With respect to the issue of entitlement to a TDIU due to service connected disabilities, the RO should schedule the Veteran for an examination so that a medical opinion on that issue can be rendered in light of the Veteran's September 2013 contention that his service-connected disabilities render him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

After the RO receives the examination report, it should determine whether referring the issue to the Director of the Compensation and Pension Service for extraschedular consideration is warranted.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical report must consider the Veteran's pertinent medical history).
  
Additionally, the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the AMC/RO should provide corrective notice and request that the appropriate TDIU form be completed. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regard to the TDIU claim.  In addition, ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records, afford the Veteran a VA examination to obtain an opinion, if possible, from a vocational specialist, as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The claims file should be made available to and reviewed by the examiner.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings, as well as the Veteran's education, experience and work history.  All opinions expressed should be accompanied by a supporting rationale.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


